



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Gordon, 2012
    ONCA 533

DATE:  20120808

DOCKET: C53406

Doherty, Watt and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Sean Michael Gordon

Appellant

David Kolinsky, for the appellant

Xenia Proestos, for the respondent

Heard and released orally:  August 1, 2012

On appeal from the conviction entered on June 25, 2010
    and the sentence imposed on September 24, 2010 by Justice J.R. Henderson of the
    Superior Court of Justice, sitting with a jury.

ENDORSEMENT

the conviction appeal

Section 11(b) of the
Charter

[1]

The trial judge made one error
    that potentially impacted negatively on the appellants s. 11(b) claim.  The
    trial judge stopped the constitutional clock at the time of the motion.  In
    fact, as conceded by the Crown, the clock ran until the completion of the
    trial, some three months later.

[2]

Of the three months, one month,
    at most, could be viewed as institutional delay, although given the genuine
    public interest in the joint trial of co-accused, we doubt that even that one
    month could be viewed as institutional delay.  The one-month delay was arguably
    caused by the unavailability of counsel for the co-accused.  Adding one month
    of institutional delay does not affect the s. 11(b) arithmetic to the extent that
    we would be prepared to interfere with the trial judges determination that, in
    all of the circumstances, there was no violation of s. 11(b).

[3]

We see no merit to the arguments
    with respect to prejudice.  The trial judge did recognize the inferred prejudice
    from the delay.  He also addressed the actual prejudice and, while he found
    some, he was not prepared to find the degree of prejudice that the appellant
    claimed he had suffered.  It was for the trial judge to make that
    determination.

[4]

In rejecting this ground of
    appeal, we should not be taken as adopting the trial judges analysis of the
    various time periods involved in the s. 11(b) analysis.  In many respects, the
    trial judge proceeded on the concessions of counsel.  Neither the trial judge
    nor counsel had the benefit of the recent jurisprudence from this court,
    especially
R. v. Tran
, [2012] O.J. No. 83.

the crowns cross-examination

[5]

Parts of Crown counsels
    cross-examination can be characterized as tedious.  Other parts were irrelevant
    and still others were improper.  We are not satisfied, however, that Crown
    counsels cross-examination could, in any way, have compromised the appearance
    of trial fairness.  We come to that conclusion not only because of the nature
    of the cross-examination itself, but also because the trial judge addressed, in
    a timely and emphatic way, the various transgressions during the
    cross-examination of the appellant.  The trial judges interventions cured any
    potential problem.

the crowns improper reference to
    disclosure in his closing address

[6]

Crown counsel at trial (who was
    not counsel on appeal) seemed to invite the jury at one point in his closing to
    draw an inference against the appellants credibility because the appellant had
    the benefit of full disclosure and hearing the Crowns case before testifying. 
    At the outset of his charge to the jury, the trial judge emphatically advised
    the jury that no such inference could be drawn.  The trial judge made it
    crystal clear to the jury that they should disregard that submission and that
    the appellant, like all accused, was constitutionally entitled to disclosure
    and to know the case for the Crown before testifying.  Once again, the trial
    judges intervention avoided any potential prejudice to the accused.

inappropriate cross-examination ABOUT
    fabrication of the appellants story

[7]

We see no merit to this submission. 
    Crown counsel was entitled to put it to the accused that he had fabricated his
    evidence so that it would fit with the information contained in his Visa
    statement.  We think this theory was clearly put to the accused and the accused
    had a full opportunity to respond to it.  Indeed, in many ways, he effectively
    responded to the Crowns questioning.

the discharge of a juror

[8]

In the course of deliberations,
    the trial judge elected to discharge one of the jurors on the basis that she
    had indicated that she would have difficulty deciding the case without allowing
    her empathy for the appellants situation to play a role in that decision.  The
    trial judge had a discretion to determine how to deal with the problem and, in
    our view, his decision to discharge the juror cannot be characterized as unreasonable. 
    We would not interfere.

the sentence appeal

[9]

The appellant received a
    sentence of eight years.  Given the amount of cocaine involved in the
    importation and the previous jurisprudence from this court, we cannot say that
    that sentence was out of the appropriate range.  Indeed, counsel for the
    appellant at trial acknowledged that eight years was within the appropriate
    range.

[10]

Nor do we see any error in
    principle.  The trial judge referred to the appellants criminal record, but
    also acknowledged that it was dated and did not involve similar offences.  He
    did not, in our view, give the criminal record undue weight.  Nor did the trial
    judge err in characterizing the appellant, albeit a courier, as a courier who
    operated at a more sophisticated level than many of the couriers who typically
    find themselves before the court.  We think this was a fair assessment of the
    appellants role.

[11]

In the result, the conviction
    appeal is dismissed.  Leave to appeal sentence is granted but the sentence
    appeal is dismissed.

Doherty J.A.

David Watt J.A.

S.E. Pepall J.A.


